Hart J., (after stating the facts). There are two issues presented by the appeal in this case: (1) As to the rights of appellant, Convoy Hoop Company as intervener. (2) As to the rights of appellant, W. K. Noble. The testimony of appellant, the Convoy Hoop Company, shows that it was a partnership, composed of W. K. Noble and J. N. Haas. Appellee attempts to contradict this by the letter of W. K. Noble, in which he says that the Wayne Hoop Company, the Convoy Hoop Company and Wm. K. Noble are practically the same company. This is not sufficient. In order to sustain the attachment and to defeat the claim of the intervener, the companies must be shown to be identically the same companies. The uncontroverted testimony shows that the Convoy Hoop Company was a partnership, composed of W. K. Noble and J. N. Haas. It is true that the testimony does not show the amount of interest of Haas in the partnership, but this is not necessary. It is sufficient to show that he had some interest in the partnership. The partnership property was first subject to the equities of the partnership. Summers v. Heard, 66 Ark. 550. It could only be levied upon in the manner provided by the 'statute. Kirby’s Digest, § §. 344 and 359. Noble testified that the Convoy Hoop Company was a partnership, consisting of Haas and himself. His letter that the Convoy Hoop Company and W. K. Noble were practically the same company does not contradict this. For,the reason that the undisputed testimony showed that the carload of hoops belonged to the Convoy Hoop Company, the court erred in not directing a verdict for the intervener. Appellant Noble entered his appearance to the suit, and the question of whether or not he was indebted to appellee was submitted to the jury under proper instructions, and the court is of the opinion that there was testimony to support the verdict of the jury. The judgment against the Convoy Hoop Company is reversed and remanded. The judgment against W. K. Noble is affirmed.